Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/236,404 application filed on December 29, 2018.  Claims 1-20 are pending.  Claims 1-13 are examined, on the merits, in this Office action.  The examined claims are directed to a method.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on August 25, 2021 is acknowledged.  Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
	The Examiner has considered two information disclosure statements (IDSes) submitted on 11/09/2021.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Specification
The title of the invention is the same or similar to an existing publication or patent (US9,731,062) and in that sense is not descriptive, if the instant claims and invention is considered different and unique compared to that publication/patent.  To the extent that the claims are unique, titles should be as well.  A unique title that is more clearly indicative of the invention to which the claims are directed will assist future examiners and reviewers.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Additionally, at this juncture, only apparatus claims are being examined.

Claim Interpretation
The examined claims are apparatus/device claims requiring only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus/system claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
The recited whole blood (plasma, formed elements and undesired particles), for example, are considered materials potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus/device rather than structural components of the apparatus.  
According to the MPEP §2115 [R-2], a material or article worked upon does not limit apparatus claims: Expressions relating an apparatus to contents thereof during an intended operation are of no significance in determining patentability of apparatus claims.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and other claims define the width of a separation channel in terms of a wavelength of a standing acoustic wave.  This implies that the width can vary within a certain range depending on a varying wavelength.  However, the standing acoustic wave is not generating] a standing acoustic wave across a particle migration region of the microfluidic separation channel wherein a width of the microfluidic separation channel is between about 30% and 45% of a wavelength of the standing acoustic wave,” with respect to the structure of the channel is unclear.
Claims 2-13 depend on claim 1.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 3-13 are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Fiering et al. (US20130048565) (IDS of 11/09/2021).
Note that these are apparatus claims.  The italicized portions are the aspects of the claim that Examiner interprets as functional rather than structural.
Regarding claims 1 and 3-13, Fiering et al. (Fiering) discloses or suggests a blood cleansing device 100 (Figs. 1-3 and 10) comprising: 
a microfluidic separation channel 203 ([0003], [0010], Figs. 2 & 10) defined in a thermoplastic ([0058], where polystyrene, for example, is thermoplastic) and having an upstream end and downstream end (Fig. 2), the microfluidic separation channel comprising: 
 202 configured to introduce flowing whole blood into a proximal end of the microfluidic separation channel, the whole blood including plasma, a plurality of formed elements and a plurality of undesirable particles ([0005], [0010], [0011], [0062]); 
a first outlet 204 at the downstream end of the microfluidic separation channel positioned substantially along a longitudinal axis of the microfluidic separation channel (Fig. 2); 
a second outlet 207 at the downstream end positioned adjacent a first wall of the microfluidic separation channel ([0006], [0018], [0020]; Fig. 2); and 
an acoustic transducer 109 positioned adjacent to the microfluidic separation channel to generate a standing acoustic wave across a particle migration region of the microfluidic separation channel (Fig. 2), 
wherein a width of the microfluidic separation channel is between about 30% and 45% of a wavelength of the standing acoustic wave ([0008], [0069], where Fiering mentions “half” and “about half,” and where one can construe the claimed ‘about 45%’ to be in the range of ‘about 50%’ or ‘about one-half’).
Alternatively, Fiering discloses the claimed invention, except  
wherein a width of the microfluidic separation channel is between about 30% and 45% of a wavelength of the standing acoustic wave.
However, given the disclosure of the general conditions of the claim, when the claimed invention was made, it would have been obvious to one of ordinary skill in the art to discover alternative workable ranges, and to vary, via routine experimentation and optimization, the relative dimensions of the separation channel compared to the wavelength of the standing wave to achieve optimum separation and cleansing results, where such variation can include where a 
Additional Disclosures Included: Claim 3: The blood cleansing device of claim 1, wherein a thickness of a wall is between about 35% and about 45% of the wavelength of the standing acoustic wave applied to the microfluidic separation channel (claim 1 analysis); Claim 4: The standing acoustic wave is generated transverse to a flow of blood through the particle migration region of the microfluidic separation channel (Fiering, [0010); Claim 5: The blood cleansing device further comprises a capture particle injector configured to introduce a plurality of lipid-based capture particles into the whole blood before the whole blood reaches the particle migration region of the microfluidic separation channel (Fiering, [0010]); Claim 6: The blood cleansing device comprises a reservoir in fluidic communication with the capture particle injector (Fiering, [0011]); Claim 7: The reservoir contains a plurality of the lipid-based capture particles (Fiering, [0011]); Claim 8: The reservoir contains a mixture of materials, which when directed by the capture particle injector into the whole blood, form the lipid-based capture particles (Fiering, [0011]); Claim 9: The materials in the mixture comprise a affinity molecule, a lipid, and a fluid with a density less than about 1 g/cm3 (Fiering, [0011]); Claim 10: The lipid-based capture particles have significantly different acoustophoretic mobility than that of formed elements of blood (Fiering, [0011]); Claim 11: The capture particle injector comprises a microfluidic nozzle (Fiering, [0011]); Claim 12: The capture particle injector comprises a porous membrane (Fiering, [0011]) and Claim 13: The second and third outlets merge at a fourth outlet (Fiering, [0011]).

Claim Rejections - 35 USC § 103
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Fiering et al. (US20130048565), as applied to claim 1, in view of  Wang et al. (WO0229400) (IDS of 11/09/2021).
Regarding claim 2, Fiering discloses the method of claim 14, except wherein the width of the separation channel is between about 30% and about 35% of the wavelength of the standing wave applied to the separation channel.
As noted above, Fiering discloses that a width of a first portion of the separation channel at the aggregation point is about half the wavelength of an acoustic wave acting on the whole blood ([0069]).  Of course, in the real world one can vary the width of a channel such that a second portion can be either smaller or larger.  Alternatively, the width of the overall channel can vary.  A smaller channel will reduce the ratio of the width of the separation channel to the wavelength of the standing wave.  Also, since Fiering mentions various relative dimensions, it appears that the various dimensions of the separation channel in proportion to the wavelength of the standing wave is a result effective variable or a variable that can affect the effectiveness of the blood cleansing method.
Wang et al. (Wang) discloses relates generally to the field of field-flow-fractionation.  In particular, the invention provides apparatuses and methods for the discrimination of mattes utilizing acoustic force, or utilizing acoustic force with electrophoretic or dielectrophoretic force, in field flow fractionation (Abstract).  
The total acoustic wave field may have two components, i.e., standing-wave component and traveling wave component (p. 30, line 1-3). The ratio of the magnitude of the standing-wave component to the magnitude of the traveling-wave component is determined by the chan1ber i.e., the distance between the top wall and bottom wall), the wavelength of the acoustic wave, the acoustic properties of the top wall 10 and the bottom wall 20, the decaying factor for the acoustic wave in the carrier medium (p. 30, line 3-7).  In one embodiment, the chamber height is half wavelength of the standing acoustic wave, and a standing acoustic wave is established in the chamber (p. 30, line 7-9). An acoustic pressure node exists at the center plane of the chamber. In another embodiment, the chamber height is larger or smaller than half wavelength of the standing acoustic wave ((p. 30, line 9-11).
Therefore, in view of Wang, when the claimed invention was made, it would have been obvious to one of ordinary skill in the art to vary, via routine experimentation, the relative dimensions of the separation channel compared to the wavelength of the standing wave to achieve optimum separation and cleansing results, where such variation can include where a width of the separation channel is between about 30% and about 35% of the wavelength of the standing wave applied to the separation channel.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9 and 23-31 of U.S. Patent No. US 9,731,062.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and application recite the same or similar limitations relating to a blood cleansing device with a microfluidic channel and an acoustic transducer (claims 6 and 22 of patent), and relating the width of a separation channel to the wavelength of an applied standing acoustic wave (claim 9 of patent).  The width of the microfluidic separation channel in relation to the standing acoustic wave is more specific in the current claims, but given that the general conditions are already known, it would have been obvious to one of ordinary skill at the time of the invention to .
Conclusion
Examiner recommends that Applicant carefully review each identified reference before responding to this office action to properly advance the case in light of the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the internet communication authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/HAYDEN BREWSTER/